Citation Nr: 1732603	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-44 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects a diagnosis of anxiety disorder, the issue of has been broadened to include all psychiatric disabilities and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in April 2017.  A transcript is of record.


FINDING OF FACT

Anxiety disorder had its onset in service.


CONCLUSION OF LAW

Anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that two incidents in service caused his psychiatric symptoms.  One incident occurred in service 1975 when he witnessed a helicopter attempt to land and it crashed into the ocean.  See March 2017 statement, April 2017 Board hearing transcript, p. 11.  The second incident was a personal assault that occurred in service while the Veteran was in the Philippines in Subic Bay.  The Veteran contends that a sergeant accused him of hitting a woman, then grabbed him and dragged him to the guard house where five men hit him with clubs and dragged him into a jail cell.  See October 2008 and November 2009 statements in support of claim, April 2017 Board hearing transcript, p. 17.  The Veteran testified that he has been dealing with panic attacks since service and before receiving treatment for his condition, he self-medicated.  See April 2017 Board hearing transcript, p. 19; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service treatment records show no complaints, diagnosis or treatment for a psychiatric condition.  Deck logs show the Veteran was aboard the USS Hancock (CVA-19) which stopped at Subic Bay on two occasions in 1972; however, the records did not mention the Veteran or any such personal assault incident.

VA treatment records show a current diagnosis of anxiety disorder.  The record shows the Veteran received treatment at the Cuyahoga Valley Counseling Center in 1986.  In a March 1989 private treatment record, the Veteran reported anxiety attacks since 1978.  The record shows the Veteran was again treated for anxiety attacks in 1990 and 1999.  In a June 2008 VA treatment record, the Veteran reported anxiety since 1976.  Medical records do not show a diagnosis of PTSD.  

The Veteran's mother and brother provided statements in January 2009 and April 2017 describing changes in the Veteran's personality and behavior after service, including that he was agitated and nervous, drank alcohol, would not go out as much, needed a family member to accompany him when he went out, and was unapproachable, short-tempered, and mean.  

At his April 2017 Board hearing, the Veteran indicated that if the Board determined that service connection was warranted for a psychiatric disability, regardless of the precise diagnosis or label, that would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for anxiety disorder is warranted.  


ORDER

Service connection for anxiety disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


